DETAILED ACTION
This Office Action is a Response to Applicant’s Arguments and Amendment submitted 02/17/2022.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 11, and 26 are objected to because of the following informalities:  the claim recites “near the proximal end thereof” but should recite “near a proximal end thereof” to place the claim in better form.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

Claims 1-10, 11-13, 15, 17-20, 23 and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0087318 A1 to Daugherty et al. (hereinafter “Daugherty”) in view of US 6,273,909 to Kugler et al. (hereinafter “Kugler”) and US 5,665,117 to Rhodes (hereinafter “Rhodes”) (Daugherty and Rhodes are previously of record, note that this Kugler reference is a different reference then the “Kugler” reference cited in the previous Office Action).
Regarding claim 1, Daugherty discloses (see abstract; Figs. 8-11; and [0030]-[0111]) a stent graft system (Figs. 8-11; [0066]-[0080]), comprising: a stent graft (800) including a body portion (804) with a plurality of pleated sections (900) that are configured to be extended from a telescopically compressed state (Fig. 9) to a longitudinally extended state (Fig. 8) (see [0067]-[0069]); and wherein each of the plurality of pleated sections comprises a pleat at an end thereof, whereby each of the pleated sections is foldable under an adjacent pleated section (see Figs. 8-11 and [0068]-[0072]).
Dougherty further discloses (claim 8) wherein the stent graft further includes: a first leg portion; a second leg portion; and a transition portion connecting the first leg portion and the second leg portion to the body portion (see [0068] and [0053], a bifurcated stent graft as known to those in the art comprises first and second leg portions and a base/main portion which transitions to the leg portions thus defining a transition portion); (claim 9) wherein at least one of the first leg portion and the second leg portion is configured to be extendable from a telescopically compressed state to a longitudinally extended state (see Figs. 8-11 and [0068]-[0072]); (claim 10) wherein a length of the body portion in the telescopically compressed state is less than one-fourth of a length of the body portion in the longitudinally extended state (see Figs. 8-11 and [0068]-[0072]); and (claim 23) wherein each pleated 
With respect to claim 1, Daugherty fails to specifically a radially expandable scaffold attached to a top of the body portion, and having one or more fixation elements near the proximal end thereof for penetrating into an aortic wall; an inflatable fill structure attached at a top of the body portion and sized to expand in a longitudinal direction as the body portion is extended in the longitudinal direction; and wherein the radially expandable scaffold is separate and distinct from the stent of the body portion.  Daugherty further fails to specifically disclose (claim 2) wherein the inflatable fill structure is not attached at a central part of the body portion; (claim 3) wherein the inflatable fill structure is further attached at a lower part of the body portion; (claim 4) wherein an amount that the inflatable fill structure expands in the longitudinal direction corresponds to an amount that the body portion is extended in the longitudinal direction; (claim 5) wherein the inflatable structure comprises: an inner wall adjacent to an outer surface of the body portion; and an outer wall; (claim 6) wherein the inner wall is configured to contact the outer surface of the body portion when the inflatable fill structure is inflated to provide columnar support to the body portion; and (claim 7) wherein the outer wall is configured to conform to an inner surface of a vessel in which the stent graft is inserted.
Kugler discloses a stent-graft system (see abstract; Figs. 3-6B; and Col. 6, line 49 – Col. 11, line 19) comprising a radially expandable scaffold (10) attached to a top of the body portion (12) (see Fig. 5), and having one or more fixation elements (barbs 58) near the proximal end thereof (see Col. 9, line 65 – Col. 10, line 4; barbs at the caudal end would be at the proximal end of the aortic attachment member) for penetrating into an aortic wall (see Col. 9, lines 65 – Col. 10, line 4) wherein the radially expandable scaffold is separate and distinct from the stent (30) of the body portion (see Fig. 5A, aortic attachment member 10 is separate and distinct from the stent 30 of the body portion of the stent-graft, see also Col. 11, lines 2-5 which make clear that the aortic attachment member 10 is a separate and distinct structure from stent 30) in the same field of endeavor for the purpose of providing a system which overcomes the issue of a relatively short stent which cannot have its upper or cranial end deployed independently of the lower or caudal end, thus resulting in the stent not being seated sufficiently upon deployment in the aorta and creating a large downward force on the partially deployed graft system, thus making proper positioning in the aorta difficult (see Col. 8, lines 56-67).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Daugherty’s stent-graft with the aortic attachment member of Kugler in order to provide a system which overcomes the issue of a relatively short stent which cannot have its upper or cranial end deployed independently of the lower or caudal end, thus resulting in the stent not being seated sufficiently upon deployment in the aorta and creating a large downward force on the partially deployed graft system, thus making proper positioning in the aorta difficult.
Rhodes discloses a stent graft system (see abstract; Fig. 1-5; and Col. 4, line 43 - Col. 10, line 50) comprising a body portion (sleeve member 32 and support stents 38) and an inflatable fill structure (outer balloon means 24, see Fig. 5 and Col. 8, line 28 - Col. 10, line 50) attached at a top of the body portion and a lower part of the body portion (see Col. 8, lines 38-43) and is formed of a very flexible material (see Col. 8, lines 34-38), wherein the inflatable structure comprises: an inner wall (70) adjacent to an outer surface of the body portion; and an outer wall (72) (see Fig. 5 and Col. 8, lines 28-34), wherein the inner wall is configured to contact the outer surface of the body portion when the inflatable fill structure is inflated to provide columnar support to the body portion (see Col. 8, lines 28-42 and line 63 - Col. 9, line 3), and wherein the outer wall is configured to conform to an inner surface of a vessel in which the stent graft is inserted (see Fig. 5 and Col. 8, lines 54-59) in the same field of endeavor for the purpose of engaging the aneurysmal thrombus and trapping the thrombus between the outer wall of the balloon and the inside surface of the artery wall so that the thrombus is not dislodged by sealing the aneurysmal space (see Col. 8, lines 48-61).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Daugherty's stent graft system (as modified by Kugler above) with the balloon means of Rhodes in order to engage the aneurysmal thrombus and trapping the thrombus between the outer wall of the balloon and the inside surface of the artery wall so that the thrombus is not dislodged by sealing the aneurysmal space.
In making the proposed combination, as Daugherty's device contains the pleated sections 900 for expanding or adjusting the length of the graft (see at least [0068]-[0072]), then one of ordinary skill would understand that by attaching the very flexible balloon material to the upper and lower ends of Daugherty's graft, that the balloon means of Rhodes would be fully capable of being sized and expanding in a longitudinal direction as the body portion of Daugherty's graft extends in the longitudinal direction because the inflatable fill structure would not be attached at a central part of the body portion (the pleated section, thus allowing the pleated section to unfold to lengthen the graft), and that the amount that the inflatable fill structure expands in the longitudinal direction would correspond to an amount that the body portion is extended in the longitudinal direction since the top and bottom portions of the balloon means would be attached to the graft and thus the length between the attachment points of the balloon/graft would change the same amount when the graft is lengthened; and wherein the inflatable fill structure is radially expanded to conform to an inner surface of the aorta after being longitudinally extended along with the body portion, since Rhodes balloon is radially expanded to conform to an inner surface of the aorta (see Col. 8, lines 50-62).  

Claims 11-13, 15, 17-20, and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daugherty in view of Rhodes.
Regarding claim 11, Daugherty discloses (see abstract; Figs. 8-11; and [0030]-[0111]) a method for deploying a stent graft system (Figs. 8-11; [0066]-[0080]) to repair an aneurysm (see [0004]) comprising: inserting, into an aorta (see [0053]), the stent graft system (800) with a body portion (804) of the stent graft system, comprising a plurality of pleated sections (900), in a telescopically compressed state (Fig. 9); longitudinally extending the body portion of the stent graft system from the telescopically compressed state to a longitudinally extended state (Fig. 8, see [0068]-[0072]); and wherein each of the plurality of pleated sections comprises a pleat at an end thereof, whereby each of the pleated sections is foldable under an adjacent pleated section (see Figs. 8-11 and [0068]-[0072]).
Daugherty further discloses (claim 20) longitudinally extending a first leg portion of the stent graft system from a telescopically compressed state to a longitudinally extended state; and longitudinally extending a second leg portion of the stent graft system from a telescopically compressed state to a longitudinally extended state; wherein the first leg portion and the second leg portion are connected to the body portion of the stent graft system (see Figs. 4A-B and [0130]-[0132] (see Figs. 8-11 and [0068]-[0072], see also [0068] and [0053], a bifurcated stent graft as known to those in the art comprises first and second leg portions and a base/main portion which transitions to the leg portions thus defining a transition portion).


Daugherty fails to specifically disclose, with respect to claim 11, filling an inflatable fill structure surrounding at least a portion of the body portion to provide columnar support for the body portion; wherein the inflatable fill structure is sized to expand in a longitudinal direction as the body portion is extending in the longitudinal direction, and wherein the stent graft comprises a radially expandable scaffold which is separate and distinct from the stent of the body portion, and wherein the expandable scaffold comprises one or more fixation elements near the proximal end thereof for penetrating into an aortic wall. Daugherty further fails to specifically disclose (claim 12) wherein the inflatable fill structure is attached to at least a top of the body portion; (claim 13) wherein the inflatable fill structure is not attached at a central part of the body portion; (claim 15) wherein the inflatable fill structure expands in a longitudinal direction as the body portion is extended in the longitudinal direction and wherein an amount that the inflatable fill structure expands in the longitudinal direction corresponds to an amount that the body portion extends in the longitudinal direction; (claim 17) wherein the filling of the inflatable fill structure comprises: filling the inflatable fill structure with saline to expand the inflatable fill structure in a radial direction, evacuating the saline from the inflatable fill structure; and filling the inflatable fill structure with a hardenable fill medium; (claim 18) wherein the hardenable fill medium comprises a polymer; and (claim 19) wherein the inflatable fill structure is radially expanded to conform to an inner surface of the aorta after being longitudinally extended along with the body portion.
Rhodes discloses a stent graft system (see abstract; Fig. 1-5; and Col. 4, line 43 - Col. 10, line 50) comprising a body portion (sleeve member 32 and support stents 38) and an inflatable fill structure (outer balloon means 24, see Fig. 5 and Col. 8, line 28 - Col. 10, line 50) surrounding at least a portion of the body portion to provide columnar support for the body portion (see Col. 8, lines 28-42 and line 63 - Col. 9, line 3); the outer balloon means attached at a top of the body portion (see Col. 8, lines 38-43) and is formed of a very flexible material (see Col. 8, lines 34-38),  in the same field of endeavor for the purpose of engaging the aneurysmal thrombus and trapping the thrombus between the outer wall of the balloon and the inside surface of the artery wall so that the thrombus is not dislodged by sealing the aneurysmal space (see Col. 8, lines 48-61).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Daugherty's method with the balloon means of Rhodes in order to engage the aneurysmal thrombus and trapping the thrombus between the outer wall of the balloon and the inside surface of the artery wall so that the thrombus is not dislodged by sealing the aneurysmal space.
In making the proposed combination, as Daugherty's device contains the pleated sections 900 for expanding or adjusting the length of the graft (see at least [0068]-[0072]), then one of ordinary skill would understand that by attaching the very flexible balloon material to the upper and lower ends of Daugherty's graft, that the balloon means of Rhodes would be fully capable of being sized and expanding in a longitudinal direction as the body portion of Daugherty's graft extends in the longitudinal direction because the inflatable fill structure would not be attached at a central part of the body portion (the pleated section, thus allowing the pleated section to unfold to lengthen the graft), and that the amount that the inflatable fill structure expands in the longitudinal direction would correspond to an amount that the body portion is extended in the longitudinal direction since the top and bottom portions of the balloon means would be attached to the graft and thus the length between the attachment points of the balloon/graft would change the same amount when the graft is lengthened; and wherein the inflatable fill structure is radially expanded to conform to an inner surface of the aorta after being longitudinally extended along with the body portion, since Rhodes balloon is radially expanded to conform to an inner surface of the aorta (see Col. 8, lines 50-62).
Kugler discloses a stent-graft system (see abstract; Figs. 3-6B; and Col. 6, line 49 – Col. 11, line 19) comprising a radially expandable scaffold (10) attached to a top of the body portion (12) (see Fig. 5), and having one or more fixation elements (barbs 58) near the proximal end thereof (see Col. 9, line 65 – Col. 10, line 4; barbs at the caudal end would be at the proximal end of the aortic attachment member) for penetrating into an aortic wall (see Col. 9, lines 65 – Col. 10, line 4) wherein the radially expandable scaffold is separate and distinct from the stent (30) of the body portion (see Fig. 5A, aortic attachment member 10 is separate and distinct from the stent 30 of the body portion of the stent-graft, see also Col. 11, lines 2-5 which make clear that the aortic attachment member 10 is a separate and distinct structure from stent 30) in the same field of endeavor for the purpose of providing a system which overcomes the issue of a relatively short stent which cannot have its upper or cranial end deployed independently of the lower or caudal end, thus resulting in the stent not being seated sufficiently upon deployment in the aorta and creating a large downward force on the partially deployed graft system, thus making proper positioning in the aorta difficult (see Col. 8, lines 56-67).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Daugherty’s stent-graft method (as modified by Rhodes above) with the aortic attachment member of Kugler in order to provide a system which overcomes the issue of a relatively short stent which cannot have its upper or cranial end deployed independently of the lower or caudal end, thus resulting in the stent not being seated sufficiently upon deployment in the aorta and creating a large downward force on the partially deployed graft system, thus making proper positioning in the aorta difficult.


Regarding claim 26, Daugherty discloses (see abstract; Figs. 8-11; and [0030]-[0111]) a stent graft system (Figs. 8-11; [0066]-[0080]), comprising: a body portion (804) comprising a multitude of pleated sections (900) having a circular shape (as shown in Figs. 8-11) that are connected in a series to a graft (as shown in Figs. 8-11); each successive pleated section in the multitude of pleated sections, from a proximal end of the graft, in the series having a smaller diameter such each of the successive pleated sections can at least partially fold under a preceding pleated section (see Figs. 8-11 and [0068]-[0072], since the claim acknowledges that pleated sections having same diameters or larger diameters would fail to allow a pleated section to be at least partially folded under a preceding pleated section, and since Daugherty discloses that the pleated sections are at least partially folded under adjacent pleated sections as per Figs. 8-11, it follows that Daugherty’s pleated sections have successively smaller diameters from one end to another (if this were not the case, then by the claim definition, the pleated sections would not be able to partially fold under a preceding/adjacent pleated section); each of the pleated sections movable in relation to connected pleated sections such that the graft is extendable in a longitudinal direction to form a tube (see Figs. 8-9 and [0068]-[0072]); each of the multitude of pleated sections comprising a radially expandable scaffold (802, as shown in Fig. 10A); end of each of the multitude of pleated sections having a pleat that allows the graft to fold at a location of the pleated section (see Figs. 8-11 and [0068]-[0072]).
Daugherty further discloses (claim 27) two leg portions (see [0068] and [0053], a bifurcated stent graft as known to those in the art comprises first and second leg portions and a base/main portion which transitions to the leg portions thus defining a transition portion), each of the two leg portions comprising: a multitude of pleated leg sections  (804) having a circular shape (as shown in Figs. 8-11) that are connected in a series to a graft (as shown in Figs. 8-11); wherein each successive pleated leg section in the multitude of pleated leg sections, from a proximal end of the leg portion to a distal end of the leg portion, in the series having a smaller diameter such each of the successive pleated leg sections can at least partially fold under a preceding pleated leg section (see Figs. 8-11 and [0068]-[0072], since the claim acknowledges that pleated sections having same diameters or larger diameters would fail to allow a pleated section to be at least partially folded under a preceding pleated section, and since Daugherty discloses that the pleated sections are at least partially folded under adjacent pleated sections as per Figs. 8-11, it follows that Daugherty’s pleated sections have successively smaller diameters from one end to another (if this were not the case, then by the claim definition, the pleated sections would not be able to partially fold under a preceding/adjacent pleated section)); wherein each of the pleated leg sections are movable in relation to connected pleated leg sections such that the leg section is extendable in a longitudinal direction (see Figs. 8-9 and [0068]-[0072]); wherein each of the multitude of pleated sections comprises a radially expandable scaffold (802, as shown in Fig. 10A); and wherein each of the two leg portions further comprises a removable balloon that, when inflated, causes the leg portion to expand (see [0042]/[0064]).
Daugherty discloses the invention substantially as claimed as discussed above, however, with respect to claim 26, Daugherty fails to specifically disclose an inflatable fill structure attached at the proximal end of the graft and sized to expand in a longitudinal direction as the graft is extended in the longitudinal direction, and wherein the stent graft comprises a radially expandable scaffold which is separate and distinct from the stent of the body portion, and wherein the expandable scaffold comprises one or more fixation elements near the proximal end thereof for penetrating into an aortic wall.
Rhodes discloses a stent graft system (see abstract; Fig. 1-5; and Col. 4, line 43 - Col. 10, line 50) comprising a body portion (sleeve member 32 and support stents 38) and an inflatable fill structure (outer balloon means 24, see Fig. 5 and Col. 8, line 28 - Col. 10, line 50) attached at a top of the body portion and a lower part of the body portion (see Col. 8, lines 38-43) and is formed of a very flexible material (see Col. 8, lines 34-38), wherein the inflatable structure comprises: an inner wall (70) adjacent to an outer surface of the body portion; and an outer wall (72) (see Fig. 5 and Col. 8, lines 28-34), wherein the inner wall is configured to contact the outer surface of the body portion when the inflatable fill structure is inflated to provide columnar support to the body portion (see Col. 8, lines 28-42 and line 63 - Col. 9, line 3), and wherein the outer wall is configured to conform to an inner surface of a vessel in which the stent graft is inserted (see Fig. 5 and Col. 8, lines 54-59) in the same field of endeavor for the purpose of engaging the aneurysmal thrombus and trapping the thrombus between the outer wall of the balloon and the inside surface of the artery wall so that the thrombus is not dislodged by sealing the aneurysmal space (see Col. 8, lines 48-61).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Daugherty's stent graft system with the balloon means of Rhodes in order to engage the aneurysmal thrombus and trapping the thrombus between the outer wall of the balloon and the inside surface of the artery wall so that the thrombus is not dislodged by sealing the aneurysmal space.
In making the proposed combination, as Daugherty's device contains the pleated sections 900 for expanding or adjusting the length of the graft (see at least [0068]-[0072]), then one of ordinary skill would understand that by attaching the very flexible balloon material to the upper and lower ends of Daugherty's graft, that the balloon means of Rhodes would be fully capable of being sized and expanding in a longitudinal direction as the body portion of Daugherty's graft extends in the longitudinal direction because the inflatable fill structure would not be attached at a central part of the body portion (the pleated section, thus allowing the pleated section to unfold to lengthen the graft), and that the amount that the inflatable fill structure expands in the longitudinal direction would correspond to an amount that the body portion is extended in the longitudinal direction since the top and bottom portions of the balloon means would be attached to the graft and thus the length between the attachment points of the balloon/graft would change the same amount when the graft is lengthened; and wherein the inflatable fill structure is radially expanded to conform to an inner surface of the aorta after being longitudinally extended along with the body portion, since Rhodes balloon is radially expanded to conform to an inner surface of the aorta (see Col. 8, lines 50-62).  
Kugler discloses a stent-graft system (see abstract; Figs. 3-6B; and Col. 6, line 49 – Col. 11, line 19) comprising a radially expandable scaffold (10) attached to a top of the body portion (12) (see Fig. 5), and having one or more fixation elements (barbs 58) near the proximal end thereof (see Col. 9, line 65 – Col. 10, line 4; barbs at the caudal end would be at the proximal end of the aortic attachment member) for penetrating into an aortic wall (see Col. 9, lines 65 – Col. 10, line 4) wherein the radially expandable scaffold is separate and distinct from the stent (30) of the body portion (see Fig. 5A, aortic attachment member 10 is separate and distinct from the stent 30 of the body portion of the stent-graft, see also Col. 11, lines 2-5 which make clear that the aortic attachment member 10 is a separate and distinct structure from stent 30) in the same field of endeavor for the purpose of providing a system which overcomes the issue of a relatively short stent which cannot have its upper or cranial end deployed independently of the lower or caudal end, thus resulting in the stent not being seated sufficiently upon deployment in the aorta and creating a large downward force on the partially deployed graft system, thus making proper positioning in the aorta difficult (see Col. 8, lines 56-67).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Daugherty’s stent-graft (as modified by Rhodes above) with the aortic attachment member of Kugler in order to provide a system which overcomes the issue of a relatively short stent which cannot have its upper or cranial end deployed independently of the lower or caudal end, thus resulting in the stent not being seated sufficiently upon deployment in the aorta and creating a large downward force on the partially deployed graft system, thus making proper positioning in the aorta difficult.



Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daugherty in view of Kugler and Rhodes, as applied to claim 11 above, and further in view of US 6,129,756 to Kugler (hereinafter “Kugler2”) (previously of record).
The combination of Daugherty, Kugler, and Rhodes discloses the invention substantially as claimed, as discussed above, however, with respect to claim 16, the combination fails to specifically disclose wherein the longitudinally extending of the body portion comprises: pulling a first leg portion connected to the body portion into an iliac artery; and pulling a second leg portion connected to the body portion into another iliac artery.  Note that Daugherty teaches that aneurysms are treated near the common iliac artery (see [0006]).  
Kugler2 discloses a method for deploying a stent graft system to repair an aneurysm (see abstract), comprising treating an aneurysm in the abdomen adjacent where the aorta splits into the iliac arteries (see Col. 2, lines 33-63), pulling a first leg portion (22) connected to a body portion (20) into an iliac artery; and pulling a second leg portion (32) connected to the body portion into another iliac artery (see Fig. 2 and Col. 2, lines 33-63) in the same field of endeavor for the purpose of repairing an abdominal aneurysm in an aorta which branches into two iliac arteries with a graft system having first and second legs.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination’s method with the steps of pulling leg portions into an iliac artery, as taught by Kugler2, in order to repair an abdominal aneurysm in an aorta which branches into two iliac arteries with a graft system having first and second legs.  


Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daugherty in view of Kugler and Rhodes, as applied to claim 11 above, and further in view of US 2006/0212112 A1 to Evans et al. (hereinafter “Evans”) (previously of record).
Regarding claims 17-18, the combination of Daugherty, Kugler, and Rhodes discloses the invention substantially as claimed as discussed above for the reasons set forth above, including wherein Rhodes' expandable means is  filled with saline or a hardenable gel (see Col. 8, line 45 - Col. 9, line 3) to expand the expandable means in radial direction.  However, the combination is silent as to evacuating the saline from the inflatable fill structure and filling the fill structure with a hardenable fill medium, the hardenable fill medium comprising a polymer.  
Evans discloses (see abstract; Figs. 1-5h; and [0014]-[0058]) a method for deploying a stent graft system to repair an aneurysm (see at least [0014]-[0018]), wherein an inflatable fill structure (filling structure 12) is filled with saline (see [0030]), the saline is then evacuated ([0030]), and then the fill structure is filled with a polymer hardenable fill medium (see [0025]-[0030]) for the purpose of confirming proper placement of the filling structure by filling with saline first to ensure that the geometry of the filing structure is appropriate for the patient being treated prior to filling with the hardenable filler (see [0030]), with the polymer being a known suitable hardenable filling material.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination's method with the step of evacuating the saline, as taught by Evans, in order to confirm proper placement of the filling structure by filling with saline first to ensure that the geometry of the filing structure is appropriate for the patient being treated prior to filling with the hardenable filler, and to use a polymer as the hardenable fill material, as taught by Evans, since a polymer is a known hardenable fill material for a balloon used in stent graft systems, and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Response to Arguments

Applicant’s arguments with respect to claim(s) 1-13, 15-20, 23, 26-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant alleges that Daugherty’s radially expandable scaffold is not separate and distinct from the stent of the body portion, and that the fixation elements of Kugler (previously cited Kugler, now Kugler2) are not at the proximal end thereof.  However, a new grounds of rejection has been formulated necessitated by Applicant’s amendment, where Kugler (newly cited Kugler) teaches a radially expandable scaffold separate and distinct from the stent of the body portion and fixation elements at a proximal end thereof.  Accordingly, Applicant’s arguments are moot.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN L DAVID whose telephone number is (571)270-5263. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN L DAVID/Primary Examiner, Art Unit 3771